                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


MOSSACK FONSECA & CO., S.A, BUFETE                        :   CIVIL ACTION NO:
MF & CO., JÜRGEN MOSSACK and                              :
RAMÓN FONSECA                                             :
                                                          :
                       Plaintiffs                         :
v.                                                        :
                                                          :
NETFLIX INC.                                              :
                       Defendant                          :   OCTOBER 15, 2019


           CERTIFICATE OF NOTICE PURSUANT TO 65(b)(1)

               I, Stephan E. Seeger, Counsel for all Applicants and Plaintiffs,

hereby certify the following:

     1. That on October 11, 2019, at approximately 4:30pm, I personally

contacted NETFLIX INC., care of Reed Hastings, Chairman, President & CEO,

at his office at (408) 543-3700, the number that was listed on the official Netflix

Website. While I was not able to reach Mr. Hastings, but I spoke with a lady

who identified herself as “Rachel G.” a customer service rep. I explained to her

that I needed to communicate with Mr. Hastings or somebody in his office or,

alternatively, the NETFLIX Legal Department She was unable to assist me very

easily, since there was no contact number or extension for the Legal Department.

I communicated the fact that I needed to email and/or fax some legal documents,

and she finally gave me an email: privacy@netflix.com. In addition to the email

address I was given by Rachel G., I also acquired several other email addresses

including two for the CEO Mr. Hastings. They were as follows:
rhastings@netflix.com, reed.hastings@netlix.com, bwickens@netflix.com and

kenbury@netflix.com.

     2. I attached a copy of an unsigned Verified Complaint to an email that was

sent to all five of the aforementioned addresses, on October 11, 2019, at

approximately 5:00pm PDT. The email read as follows regarding the movie

“The Laundromat”:

       Dear Mr. Hastings and/or other Netflix Representative.

       My name is attorney Stephan Seeger, representing clients who are filing a lawsuit against you in
       the State of Connecticut where you are registered as a foreign corporation doing business n the
       State. The lawsuit sounds in Defamantion (Libel and Libel Per Se), False Light Privacy, Trademark
       Infringement/Dilution, Federal False Advertising, relating to false representations and the use of our
       clients’ logo in the movie, recently released in theaters after being showcased in Venice Italy and
       Toronto Canada in respective film festivals. I have attached hereto the Complaint that we intend to
       file, and I want to make you aware that we are requesting Injunctive relief: a Temporary
       Restraining Order, Preliminary Injunction and a Permanent Injunction. I am giving you notice under
       Rule 65 of my intention to file the Complaint and ask the Court for a Temporary Restraining Order.
       Please forward the name(s) of your Counsel in the event you wish me to communicate further with
       him or her. I can be reached directly on my cell phone at any time after this notice at 203-273-
       5170. I can also be reached via email at seegerkid2@aol.com.

    3. On Monday October 14, 2018, I received an email from Attorney Ilene

Farkas. She indicated that her firm represented Netflix, and that while she was

unavailable until later in the afternoon Monday, her partner Attorney Tom Ferber,

(copied on the email), might be available earlier. In addition, she asked if there

was a good time to call me. I told her that because of the holiday, I could be

available after 7:00pm.

     4. At approximately 7:58pm I received a call and was apprized that both

Attorney Farkas and Attorney Ferber were on the line. I was informed that

NETFLIX communicated my email with the Complaint to their firm over the

weekend. I shared my intention to file some time on Tuesday October 5, 2017. I

indicated that I would be asking the Court to serve any preliminary papers via

email, and that prior to this time, I was willing to send copies of whatever I filed
directly with them via email. I also confirmed that they would accept service of

any Pleadings as NETFLIX’s Counsel.

   5. I believe that these steps taken to inform Counsel constitute sufficient

notice to the Defendant, and since they have agreed to accept service via email,

and I have requested an Order permitting email service, the Defendant is fully

apprized of the status of the case and can avail itself of any appearance or

opportunity to be heard to which it may be entitled.

    6. The reason why regular service would be impractical in this case is that

NETFLIX is planning to release its movie “The Laundromat” to its subscribers

on or about October 18, 2019, just a few days away. The Plaintiff’s here seek

injunctive relief pertaining to the contents and dissemination of the movie.

   7. Counsel will send all documents as agreed with Counsel as soon as the

same are filed electronically, and will follow up with a call confirming the same.

                                                       THE PLAINTIFFS,


                                              BY___________________________
                                                  Stephan Seeger, Esq. (19234)
                                                Law Offices: Stephen J. Carriero
                                                    810 Bedford Street, Suite #3
                                                           Stamford, CT 06901
                                                          Tel: (203) 273-5170
                                                          Fax: (203) 357-0608
                                                          Seegerkid2@aol.com
